Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nook, US20190249637A1, Shinozaki, US20080146067A1, and Schroeder, US20110101794A1.

Regarding claim 1, Nook teaches an energy storage device (rechargeable jumpstarting device)[0001], comprising:
a main power set (inside of cover (12) of the jumpstarting device)[0017];
a first positioning component (spacer plates (82b – 92b))[0171][fig. 13], disposed in the main power set (internal facing side of control knob (18))[fig. 8][fig. 12], wherein the first positioning component comprises a first arched positioning portion having a first arched positioning surface (the spacer plates having a arched shape with surface for connecting contacts (80))[fig. 13];
a second positioning component (contacts (80))[fig. 13], 
wherein the second positioning component comprises a second arched positioning portion having a second arched positioning surface (contacts having an arched shape with a surface for connecting spacer plates)[fig. 13],
wherein the second positioning component is configured to rotate relative to the expanded power set such that the second arched positioning portion moves into the main power set and moves to one side of the first arched positioning component (the contacts (80) are 
wherein a contour of the second arched positioning surface complements a contour of the first arched positioning surface (the spacer plates (82b – 92b) having a contour such that the grooves (80) are located in the same plane to make contact)[fig. 13] 
Nook does not teach a second positioning component, pivoted to the expanded power set, an expanded power set, configured to be assembled to the main power set; and the second arched positioning surface abuts against the first arched positioning surface such that a degree of freedom of movement of the second positioning component in a direction is restricted by the first positioning component.
Schroeder teaches a portable energy storage device [0007] having an expanded power set, configured to be assembled to the main power set (multiple battery housings (12) stacked)[fig. 13] as well as the expanded power set being able to provide a larger amount of electrical power [0016]. Then it would have been obvious to one skilled in the art before the filing date to combine the expanded power set of Schroeder with the power set of Nook to increase the electrical power capacity.
Shinozaki teaches a housing in two parts (female housing (10) and male housing (30)) and having a first and second positioning component (cam follower (34) and lever (20))[fig. 1] having a first and second arched positioning surface (cam follower (30) having an arched shape and the cam groove (25) having an arched shape)[0038][fig. 3] wherein the second arched positioning surface (cam groove (25)) abuts against the first arched positioning surface (cam follower (30)) such that a degree of freedom of movement of the second positioning component (lever (20)) is restricted by the first positioning component (cam follower (34) and cam groove 

Regarding claim 2, combined Nook teaches the energy storage device according to claim 1. 
Further, Nook teaches wherein a center of curvature of the first arched positioning surface is the same as a center of curvature of the second arched positioning surface (the center of the circular shape created by the contacts (80) and the spacer plates (82b – 92b) have the same center point)[fig. 13].

Regarding claim 3, combined Nook teaches the energy storage device according to claim 1.
Further, Nook teaches a center of curvature of the first arched positioning surface and a center of curvature of the second arched positioning surface are located on a pivoting axis of the second positioning component (the center of the two circles created by the contacts (80) and the spacer plates (82b – 92b) is the center in which the contacts (80) pivot along)[fig. 13].

Regarding claim 4, combined Nook teaches the energy storage device according to claim 1.
Further, Shinozaki teaches wherein the first arched positioning surface is a convex arc surface, and the second arched positioning surface is a concave arc surface (the cam goove (25) having a concave arc surface to accommodate the cam follower (34))[fig. 3].

Regarding claim 5, combined Nook teaches the energy storage device according to claim 1. 


Regarding claim 6, combined Nook teaches the energy storage device according to claim 1. 
Combined Nook does not teach wherein a contact area of the second arched positioning surface and the first arched positioning surface accounts for at least 40% of a surface area of the first arched positioning surface.
However, the contact area of the first and second first arched portion is seen as an alternative expression for the sizes of these two components as the contact area shares a direct relationship to the size of the arches. Consequently, changes in size of a known structure do not provide a patentable distinction [MPEP 2144 IV A]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to modify the size and consequently the contact area of the arched positioning surfaces of combined Nook to accommodate the intended design. 

Regarding claim 7, combined Nook teaches the energy storage device according to claim 1, further comprising.
Further, Nook teaches a switch (contact area between the contacts (80) and the spacer plates (82b – 92b)), disposed in the main power set (internal structure of the cover (12)), wherein the switch is located on one side of the first arched positioning portion (portion of spacer plates (82b – 92b) in connecting contacts (80)) and configured to be triggered by the second arched positioning portion (connection is made by rotating the grooves (80))[0118][0169].

Regarding claim 8, combined Nook teaches the energy storage device according to claim 1.
Further, Nook teaches wherein the second positioning component (contacts (80)) further comprises a knob (control knob (18))[0118] and an extending portion (rotor (76))[0167][0168], the knob is pivoted to the expanded power set (knob is rotated) and connected with the second arched positioning portion through the extending portion (turning the knobs activates the rotor rotating the contacts (80))[0169], and the extending portion is configured to rotate relative to the expansion power set with the knob (turning knob turns the rotor) such that at least a portion of the extending portion moves into the main power set (extending portion is internal to the cover (12)).

Regarding claim 9, combined Nook teaches the energy storage device according to claim 1, 
Further, Shinozaki teaches wherein the second positioning component (lever (20)) further comprises a first limiting portion (receiving portion (29))[fig. 3] located in the expanded power set (preventing portion (36) positioned to correspond with the lever’s (20) receiving portion (29) being located in the male housing (30))[0042][fig. 3], and 
the expanded power set comprises two second limiting portions (preventing portion (36))[fig. 1] disposed corresponding to the first limiting portion (positioned to correspond with the lever’s (20) receiving portion (29))[0040][fig. 3], 
the first limiting portion is configured to engage any of the second limiting portions to restrict a degree of freedom of rotation of the second positioning component rotating relative to the expanded power set (the preventing portion (36) engages the receiving portion (29) and 
	Shinozaki does not teach two of the second limiting portions (preventing portion (36)). However, the addition of another second limiting portion to further secure the second positioning components (lever (20)) locking position would be an obvious duplication of parts and does not provide a patentable distinction [MPEP 2144 VI B]. Then it would have been obvious to one skilled in the art before the filing date to add an additional second limiting portion to the structure of Shinozaki to further secure the second positioning component. 

Regarding claim 10, combined Nook teaches the energy storage device according to claim 9, 
Further, Nook teaches wherein the second positioning component further comprises a third limiting portion (separate terminals (82 – 88))[fig. 14] located in the expanded power set, and 
the expanded power set further comprises a fourth limiting portion (separate terminals (82 – 88))[fig. 14], wherein the third limiting portion is slidably disposed in the fourth limiting portion to determine a rotary stroke of the second positioning component rotating relative to the expanded power set (sliding the control knob (18) sliding the conductive bar (94) into the rotation limiting terminals (82 – 88) controls the contacts (80) position)[fig. 14].

Regarding claim 11 combined Nook teaches the energy storage device according to claim 1. 
	Further, Shinozaki teaches wherein the expanded power set (male housing (30)) has an accommodating trench configured to accommodate at least a portion of the second positioning 

Regarding claim 12, combined Nook teaches the energy storage device according to claim 1, 
Further, Schroder teaches wherein the main power set (any one of the stacked battery housing units (12))[fig. 13] comprises a first electrical port (male electrical first connector (58)(60))[0077][fig. 13], and the expanded power set comprises a second electrical port (any one of the stacked housing units (12) with a connected battery unit underneath has a female port for electrical connectors (58)(60))[0079][fig. 13], the first electrical port and the second electrical port are configured to be combined with each other to electrically connect the main power set and the expanded power set (stacking electrically connected battery housing units (12))[0079][fig. 13].

Regarding claim 13, combined Nook teaches the energy storage device according to claim 1. 
Further, Shinozaki teaches wherein the main power set (any one of the stacking battery housing units (12))[fig. 13] comprises a first guiding portion (second mounts (54)), and the expanded power set (any one of the stacking battery housing units (12))[fig. 13] comprises a second guiding portion (second mounts (56) for receiving first mounts (54))[fig .13], the first guiding portion and the second guiding portion are configured to be cooperated with each other to guide the assembly of the main power set and the expanded power set (male and female mounts (54)(56) come together to secure the stacked battery units (12))[0075][0076].

Regarding claim 14, Nook teaches a positioning structure (control switch (18)) comprising,

wherein the first positioning component comprises a first arched positioning portion having a first arched positioning surface (the spacer plates having an arched shape with surface for connecting contacts (80))[fig. 13];
a second positioning component (contacts (80))[fig. 13], 
wherein the second positioning component comprises a second arched positioning portion having a second arched positioning surface (contacts having an arched shape with a surface for connecting spacer plates)[fig. 13],
wherein the second positioning component is configured to rotate relative to the first positioning component such that the second arched positioning portion moves into the main power set and moves to one side of the first arched positioning component (the contacts (80) are configured to rotate by use of the control knob (18) and moving to contact the spacer plates (82b – 92b))[fig. 8][fig. 13] 
wherein a contour of the second arched positioning surface complements a contour of the first arched positioning surface (the spacer plates (82b – 92b) having a contour such that the grooves (80) are located in the same plane to make contact)[fig. 13] 
Nook does not teach a second positioning component, and the second arched positioning surface abuts against the first arched positioning surface such that a degree of freedom of movement of the second positioning component in a direction is restricted by the first positioning component.
Shinozaki teaches a housing in two parts (female housing (10) and male housing (30)) and having a first and second positioning component (cam follower (34) and lever (20))[fig. 1] having a first and second arched positioning surface (cam follower (30) having an arched shape 

Regarding claim 15, combined Nook teaches the positioning structure according to claim 14.
 	Further, Nook teaches wherein a center of curvature of the first arched positioning surface is the same as a center of curvature of the second arched positioning surface (the center of the circular shape created by the contacts (80) and the spacer plates (82b – 92b) have the same center point)[fig. 13].

Regarding claim 16, combined Nook teaches the positioning structure according to claim 14. 
Further, Nook teaches a center of curvature of the first arched positioning surface and a center of curvature of the second arched positioning surface are located on a pivoting axis of the second positioning component (the center of the two circles created by the contacts (80) and the spacer plates (82b – 92b) is the center in which the contacts (80) pivot along)[fig. 13].

Regarding claim 17, combined Nook teaches the positioning structure according to claim 14. 


Regarding claim 18, combined Nook teaches the positioning structure according to claim 14. 
Further, Shinozaki teaches wherein a normal force applied to the first arched positioning surface by the second arched positioning surface extends through a pivoting axis of the second positioning component (the lever (20) pivots along the hole (24) which is positioned directly above the locking position of the cam follower (34) in the cam groove (25))[fig. 3].

Regarding claim 19, combined Nook teaches the positioning structure according to claim 18. 
Combined Nook does not teach wherein a contact area of the second arched positioning surface and the first arched positioning surface accounts for at least 40% of a surface area of the first arched positioning surface.
However, the contact area of the first and second first arched portion is seen as an alternative expression for the sizes of these two components as the contact area shares a direct relationship to the size of the arches. Consequently, changes in size of a known structure do not provide a patentable distinction [MPEP 2144 IV A]. Then, it would have been obvious to one of ordinary skill in the art before the filing date to modify the size and consequently the contact area of the arched positioning surfaces of combined Nook to accommodate the intended design. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796